Duckworth, Chief Justice.
1. This was a suit to enjoin a trespass by opening a street on lands of the petitioner by two coterminous owners. The special ground contends that the court erred in failing to charge the law concerning the establishment of a dividing line by agreement. The evidence did not authorize a charge on that subject, the only evidence on that matter being that one of the defendants aided a surveyor who was paid by the plaintiff in running and marking a line, without any evidence showing any agreement of the owners that the line thus marked was the true dividing line or that each party thereupon took possession to the line. This ground is without merit. Code, § 85-1602; Warwick v. Ocean Pond Fishing Club, 206 Ga. 680 (58 S. E. 2d, 383).
2. The evidence authorized the verdict in favor of the petitioner. There was evidence to show that the road complained of was being opened by *774the defendants, and that it was on lands belonging to the plaintiff. Accordingly, none of the grounds of the amended motion is meritorious, and the court did not err in overruling the motion.
No. 17751.
Submitted February 11, 1952
Decided March 10, 1952.
McCall & Griffis, for plaintiffs in error.
H. Z. & Edward Parrish, contra.

Judgment affirmed.


All the Justices concur.